2017 IL App (3d) 160276

                                 Opinion filed June 14, 2017
     _____________________________________________________________________________

                                                  IN THE

                                   APPELLATE COURT OF ILLINOIS

                                            THIRD DISTRICT

                                                    2017

            RVP, LLC, and RIVER VALLEY      )     Appeal from the Circuit Court
            RECYCLING, LLC,                 )     of the 21st Judicial Circuit,
                                            )     Kankakee County, Illinois.
           Plaintiffs-Appellants,           )
                                            )
           v.                               )
                                            )
           ADVANTAGE INSURANCE              )     Appeal No. 3-16-0276
           SERVICES, INC., COMMERCIAL       )     Circuit No. 2013-L-000113
           INSURANCE GROUP, INC.,           )
           and TOM ROULE,                   )     Honorable
                                            )     Adrienne W. Albrecht,
           Defendants-Appellees.            )     Judge, presiding.
     _____________________________________________________________________________

           JUSTICE CARTER delivered the judgment of the court, with opinion.
           Justices Lytton and O'Brien concurred in the judgment and opinion.
     _____________________________________________________________________________

                                                 OPINION

¶1          Plaintiffs filed a complaint alleging negligence and breach of contract counts against their

     insurance broker agencies, Advantage Insurance Services, Inc. (Advantage) and Commercial

     Insurance Group, Inc. (CIG), and their insurance agent, Tom Roule. In the complaint, plaintiffs

     alleged defendants were negligent and in breach of contract for failing to procure sufficient

     insurance coverage, resulting in plaintiffs being unable to recover insurance proceeds for

     property that was destroyed in a fire. The trial court granted defendants’ motion for summary
     judgment because the plaintiffs’ complaint was filed beyond the applicable two-year statute of

     limitations. Plaintiffs appealed, arguing that (1) the trial court erred in finding, as a matter of law,

     that plaintiffs knew or should have known the insufficient coverage limits upon their receipt of

     the insurance policies; (2) the trial court erred by failing to apply the established rule in

     Perelman v. Fisher, 298 Ill. App. 3d 1007 (1998), which provided that where an insured brings a

     claim against its insurance broker or insurance agent, a court cannot presume the insured knew or

     should have known of the contents of the insurance policy merely because the insured received

     that policy; and (3) the trial court erred in finding, as a matter of law, that plaintiffs’ claim that

     defendants’ failed to procure sufficient coverage was barred by the statute of limitations. We

     affirm the trial court’s grant of summary judgment in favor of defendants.

¶2                                                   FACTS

¶3           Plaintiff, RVP, owned real property at 1244 Grinnell Road and 1246 Grinnell Road, in

     Kankakee, Illinois. In 2007, plaintiff, River Valley Recycling, began operating a recycling

     facility out of a portion of RVP’s building at 1244 Grinnell Road. Mark Fill was a member of

     RVP and the Chief Financial Officer (CFO) of River Valley Recycling. Fill was responsible for

     the procurement and for the management of insurance issues for plaintiffs.

¶4           Defendants, Advantage and CIG, were the insurance broker agencies that procured

     insurance on behalf of plaintiffs. Defendant, Tom Roule, was an insurance agent employed by

     Advantage and, after September 7, 2009, by CIG. In 2007 or early 2008, Fill began to use Roule

     to provide insurance broker services for plaintiffs.

¶5                                             A. Travelers Policy

¶6           On March 1, 2008, Roule procured a policy for RVP from Travelers Casualty Insurance

     Company (Travelers policy) for “building[s] 1 and 2,” which were the buildings located at 1244


                                                        2
       and 1246 Grinnell Road, with coverage limits of $3,000,000 and $600,000, respectively. On

       April 21, 2008, a “Change Endorsement” was issued, revising the limits to $1,500,000 for the

       1244 building and $1,500,000 for the 1246 building, with blanket limits so that $3,000,000 of

       coverage could have applied to either or both of the buildings. Fill could not recall the reason for

       change in coverage and had not initiated the process for the change but would have been the

       person who authorized the change. On April 1, 2009, the policy was renewed with the limits

       increased to $1,545,000 for each building, with blanket coverage also provided. The increase in

       coverage was due to Travelers’ standard policy of a three percent increase each following year.

       On January 18, 2010, Travelers issued a notice of nonrenewal, indicating that the policy would

       not be renewed on its expiration date of April 1, 2010.

¶7                                              B. Universal Policy

¶8            In July of 2008, River Valley Recycling was issued a commercial insurance policy

       through Universal Underwriters Insurance Company (Universal policy) for $1,300,000 of

       blanket replacement cost coverage for its equipment and $1,000,000 of coverage for its stock and

       inventory. The Universal policy was renewed some time prior to July 1, 2009. On July 1, 2009,

       River Valley Recycling was given notice that the Universal policy was being canceled effective

       August 1, 2009.

¶9                                               C. Erie Policies

¶ 10          When the Universal policy was canceled, Fill faxed Roule the canceled policy and asked

       Roule to find the same or similar coverage to what plaintiffs had prior to the cancellation. When

       Travelers had canceled plaintiffs’ policy, Fill instructed Roule to find the same or similar

       coverage as plaintiffs had under the canceled Travelers policy. Roule had a copy of the Travelers

       policy so he knew all the information.


                                                        3
¶ 11          In applying for new insurance coverage for business personal property, on July 29, 2009,

       Fill executed a five-page Erie insurance application for $75,000 of coverage for plaintiffs’

       business personal property. Roule did not send Fill the entire application. Fill executed his

       signature on the last page of the application and returned it to Roule. Fill denied seeing the entire

       five-page application. It was Fill’s custom to certify insurance applications without seeing all the

       pages. Fill did not review the application to determine whether the policy afforded the same or

       similar coverage relative to the canceled policies but, instead, relied on Roule to obtain coverage

       that he had requested.

¶ 12          On August 1, 2009, Erie issued an insurance policy (Erie property policy) based on Fill’s

       application. The declaration page of the Erie property policy specified that the coverage limits

       for business personal property was $75,000. The Erie property policy was subsequently renewed

       on two occasions—on August 1, 2010, and August 1, 2011—with the declaration page showing

       that the coverage limit was $75,000.

¶ 13          In applying for coverage on the buildings, on January 20, 2010, Fill executed an

       application for $1,545,000 of insurance coverage for plaintiffs’ 1244 Grinnell property and

       $545,000 of coverage for plaintiffs’ 1246 Grinnell property. The policy did not provide blanket

       coverage. Fill executed the final page of the application without seeing the amount of coverage

       for which he was applying. On February 1, 2010, the Erie policy pertaining to plaintiffs’

       buildings (Erie buildings policy) was issued. Erie sent a copy of the policy directly to Fill and

       RVP. The policy included a declaration page, indicating coverage limits of $1,545,000 for

       plaintiffs’ 1244 Grinnell property and $545,000 for plaintiffs’ 1246 Grinnell property. Fill did

       not look at the Erie buildings policy upon his receipt of the policy to ensure that it afforded the




                                                         4
       same or similar coverage as the canceled policies. The Erie buildings policy was renewed the

       following year on February 1, 2011.

¶ 14                                           D. Plaintiffs’ Losses

¶ 15          On September 2, 2011, a fire occurred on the plaintiffs’ Grinnell properties, destroying

       the buildings and the contents therein. Plaintiffs obtained a general contractor’s proposal, which

       plaintiffs provided to Erie, to rebuild the 1244 building for $3,010,760. However, Erie only paid

       the coverage limit on the 1244 building of $1,545,000. Plaintiffs also obtained a general

       contractor’s proposal to replace the 1246 building for $544,608, but Erie only paid the

       “functional replacement” cost of $437,800. River Valley Recycling claimed that it sustained

       $1,028,977 in loss of business income but was only paid $40,173 for the loss of three pieces of

       equipment. In August 2011, the month prior to the fire, River Valley Recycling had made its

       final payment on a baler and had received a bill of sale for the baler on or about August 31, 2011.

       Erie denied River Valley Recycling’s claim for the baler upon its determination that the baler

       was not covered under the terms of the Erie policy. Fill claimed that he did not learn that the

       coverage limits provided by the Erie policies did not provide the same or similar coverage as the

       canceled Travelers policy until after the fire.

¶ 16                                               E. Complaint

¶ 17          On August 30, 2013, plaintiffs filed a complaint alleging negligence and breach of

       contract counts against defendants for failing to obtain the amount of coverage Fill had

       requested. In their complaint, under the negligence count, plaintiffs alleged that defendants

       breached their common law and statutory duty of care to exercise ordinary care and skill in

       renewing, procuring, binding, and placing the coverage as requested by the plaintiffs in that

       defendants failed to procure and/or renew insurance policies with sufficient coverage; failed to


                                                         5
       advise plaintiffs that the new insurance policies did not provide sufficient coverage to protect

       against the loss of the Grinnell facilities, fixtures, permanent equipment and machinery, other

       equipment, supplies, tools, and inventory; and failed to inform plaintiffs of the necessary

       coverage to protect their assets and interests.

¶ 18          Under the breach of contract count, plaintiffs alleged that on or before February 1, 2010,

       RVP had engaged the services of Roule to procure insurance coverage to replace the coverage

       that was being canceled by Travelers and Universal in order to procure full coverage for

       plaintiffs’ buildings, fixtures, machinery, equipment, supplies, tools, and inventory. Plaintiffs

       further alleged that, after the fire, they learned that their insurance coverage was not sufficient to

       cover the loss of the Grinnell facilities, fixtures, permanently attached machinery and equipment,

       other equipment, supplies, tools, and inventory and alleged that defendants had “breached their

       contract to procure sufficient insurance for the [p]laintiffs.”

¶ 19                                           F. Motion to Dismiss

¶ 20          In response, defendants filed a motion to dismiss pursuant to section 2-619(a)(5) of the

       Code of Civil Procedure (Code). 735 ILCS 5/2-619(a)(5) (West 2012) (the action was not

       commenced within the time limited by law). In the motion, defendants argued that the complaint

       was filed beyond the two-year statute of limitations period for actions against insurance

       producers as specified under section 13-214.4 of the Code. 735 ILCS 5/13-214.4 (West 2012).

       The trial court denied the motion to dismiss, finding that the facts pled in the complaint did not

       specify when the plaintiffs had received copies of the policies to establish the date that the cause

       of action had accrued.




                                                          6
¶ 21                                    E. Motion for Summary Judgment

¶ 22          Through discovery, it was determined that the Erie policies were delivered directly to Fill

       at the RVP/River Valley Recycling offices, but Fill was unsure of the exact date that he received

       the policies. Fill acknowledged that he received the policies some time prior to the policies’

       renewal dates, which indicated he received a copy of the Erie buildings policy no later than

       January 31, 2011, and a copy of the Erie property policy no later than July 31, 2010.

¶ 23          Defendants filed a motion for summary judgment, arguing that plaintiffs brought their

       complaint beyond the two-year statute of limitations for actions against insurance producers. The

       trial court granted the motion for summary judgment, finding that the plaintiffs knew or should

       have known of the policy limits and whether those limits contained sufficient coverage when

       plaintiffs received the policies. Plaintiffs appealed.

¶ 24                                                ANALYSIS

¶ 25          On appeal, plaintiffs argue the trial court erred in granting defendants’ summary

       judgment on the basis that plaintiffs’ claims were time-barred. Specifically, plaintiffs argue the

       trial court erred (1) in finding that plaintiffs knew or should have known of the insufficient

       coverage limits upon receipt of the insurance policies, as a matter of law; (2) by failing to apply

       the established rule in Perelman v. Fisher, 298 Ill. App. 3d 1007 (1998), which provides that

       where an insured brings a claim against its insurance broker, a court cannot presume the insured

       knew or should have known of the contents of the insurance policy merely because the insured

       received that policy; and (3) in finding that plaintiffs’ claim regarding defendants’ failure to

       procure sufficient coverage was barred by the statute of limitations, as a matter of law.

¶ 26          An appeal following a grant of summary judgment is subject to a de novo review.

       Seymour v. Collins, 2015 IL 118432, ¶ 42. Summary judgment is appropriate when there are no


                                                          7
       genuine issues of material fact and the moving party would be entitled to judgment as a matter of

       law. Id. Where reasonable persons could draw divergent inferences from undisputed facts,

       summary judgment should be denied. Id.

¶ 27                             I. Plaintiffs’ Knowledge of the Coverage Limits

¶ 28           Plaintiffs argue that the trial court erred in granting summary judgment to defendants

       where the trial court held that plaintiffs’ claims were untimely as a matter of law because

       plaintiffs knew or should have known of the policies’ lower coverage limits upon receipt of the

       policies. Plaintiffs contend that it is “well settled” under Illinois law that a claim arising out of a

       contractual relationship ordinarily accrues at the time of the breach and the accrual may be tolled

       by the “discovery rule.” Defendants argue the trial court’s ruling that the complaint was time-

       barred should be affirmed.

¶ 29           The two-year statute of limitations set forth in section 13-214.4 of the Code governs the

       plaintiffs’ claims regarding defendants’ negligent procurement and breach of contract in this

       case. 735 ILCS 5/13-214.4 (West 2012). Section 13-214.4 provides that all causes of action by

       an insured against his insurance producer, registered firm, or limited insurance representative

       concerning the sale, placement, procurement, renewal cancellation of, or failure to procure any

       policy of insurance shall be brought within two years of the date the cause of action accrues. Id;

       Scottsdale Insurance Co. v. Lakeside Community Committee, 2016 IL App (1st) 141845, ¶ 20.

¶ 30           Under the discovery rule, the limitations period does not begin to run until the plaintiff

       knows or reasonably should have known of its injury and that it was wrongly caused. Knox

       College v. Celotex Corp., 88 Ill. 2d 407, 414 (1981). At the point the injured person knows or

       should have known that his or her injury was “wrongly caused,” the injured person possesses

       sufficient information concerning his injury and the cause of his injury to put a reasonable person


                                                          8
       on notice to make additional inquiries. Id. at 415; Scottsdale, 2016 IL App (1st) 141845, ¶ 24.

       Generally, a cause of action against an insurance agent accrues under section 13-214.4 when

       coverage is denied, but is extended by the discovery rule to accrue at the time the plaintiff learns

       of the denial of coverage if he or she was not immediately aware of it. Scottsdale, 2016 IL App

       (1st) 141845, ¶ 31. When a party should be charged with knowledge of his or her injury and that

       it was wrongfully caused is generally a question of fact, though judgment may be entered as a

       matter of law when the undisputed facts lead to only one conclusion. Id. ¶ 26.

¶ 31          In this case, plaintiffs contend that they did not become aware of the lower coverage

       limits until after the fire on September 2, 2011, and argue their claim was timely because it was

       filed on August 30, 2013, within the two years of that time. Plaintiffs further argue that the trial

       court’s presumption that they were aware of the coverage limits was erroneous as a matter of law

       because there was no evidence of their “actual knowledge” of the substantially lower coverage

       limits. In response, defendants argue that the cause of action accrued once the plaintiffs received

       the policies, at which time they knew or should have known of the policies’ shortcomings

       pertaining to the coverage limits.

¶ 32          Here, plaintiffs applied for and received $1,545,000 and $545,000 of coverage on the two

       buildings and $75,000 of coverage for business property. Plaintiffs received copies of the

       policies reflecting those coverage limits. Under this scenario, at the time plaintiffs received the

       policies, they should have been aware that they would not be extended any higher coverage than

       that of the policy coverage limits for which they had applied. Although plaintiffs argue there was

       no evidence of their actual knowledge of the policy limits, they should have reasonably known of

       the policy limits upon receiving the policies or the renewals of the policies, both of which

       indicated the coverage limits. See Celotex, 88 Ill. 2d at 414.


                                                         9
¶ 33                                         II. Failure to Read Policy

¶ 34          Next on appeal, plaintiffs argue that under the “clear legal rule” set forth in Perelman,
298 Ill. App. 3d at 1012-13, Economy Fire & Casualty Co. v. Bassett, 170 Ill. App. 3d 765

       (1988), Black v. Illinois Fair Plan Ass’n, 87 Ill. App. 3d 1106 (1980), and Babiarz v. Stearns,

       2016 IL App (1st) 150988, the trial court could not, as a matter of law, presume that plaintiffs

       knew or should have known of the contents of the Erie policies upon plaintiffs’ receipt of the

       policies. Citing Perelman, plaintiffs argue that an insured’s duty to know the content of its policy

       should be tested in light of the fiduciary relationship existing between the insured and his agent.

       Plaintiffs contend that the question of when they knew or should have known of the insufficient

       coverage limits, so as to trigger the time that their claims against defendant had “accrued,” is a

       disputed issue of material fact that cannot be determined as a matter of law. Plaintiffs contend

       that the trial court erred by failing to apply the established rule, as set forth in Perelman, that an

       insured’s failure to read and understand the terms of a policy is not an absolute bar to recovery.

¶ 35          In Perelman, an insured sued its insurance broker for breach of duty and negligent

       misrepresentation after the broker procured a disability policy that did not provide for cost-of-

       living increases when the agent had indicated that plaintiff was getting the “best” policy and the

       policy would have an inflation provision. Perelman, 298 Ill. App. 3d 1007. When the insured

       received the policy, the insured “skimmed” it and observed references to benefit adjustments

       related to the “consumer price index.” Id. at 1009. Defendants filed a motion to dismiss the

       complaint as barred by statute of limitations where the complaint had been filed seven years after

       plaintiff received the policy. Id. at 1009-10. The trial court granted the motion to dismiss. Id. at

       1010. On appeal in Perelman, the appellate court noted that when an insured sues the insurer for

       a discrepancy between the policy issued and the policy requested, the insured will be bound by


                                                         10
       the contract terms because he or she is under a duty to read the policy and inform the insurer of

       any discrepancy. Id. at 1011 (citing Black, 87 Ill. App. 3d at 1110; Foster v. Crum & Forster

       Insurance Cos., 36 Ill. App. 3d 595 (1976); Furtak v. Moffett, 284 Ill. App. 3d 255 (1996)).

       However, the appellate court further noted a distinction between an action against an insurer who

       issues the policy and an action against the agent who procures the policy because the agent or

       broker procuring the policy has a fiduciary duty and is responsible for any loss if there is a

       breach of that duty. Perelman, 298 Ill. App. 3d at 1011-12. The Perelman court held that an

       insured’s failure to read and understand the terms of a policy that had been procured by a broker

       is not an absolute bar to the insured’s right to recover against the broker for the broker’s breach

       of a fiduciary duty. Id. at 1013. The Perelman court found that the trial court erred in dismissing

       the plaintiff’s complaint as untimely because a genuine issue of material fact existed as to when

       the plaintiff should have known of the alleged deficiency in the insurance policy, which could

       not be answered until the trier of fact determined whether the plaintiff should have known of the

       deficiency upon receiving the policy or whether the policy’s reference to the “consumer price

       index” could have reasonably been interpreted as providing an inflation increase provision so

       that plaintiff would not have been aware of the deficiency until the denial of a claim. Perelman,
298 Ill. App. 3d at 1013.

¶ 36          In this case, the trial court initially denied the defendants’ motion to dismiss, finding

       there was a question of fact as to when plaintiffs had received the policies. Thereafter, during

       discovery, it was determined that plaintiffs received the policies prior to the policies’ renewal

       periods, and the complaint was filed two years after that time. The evidence also showed that the

       policies indicated the coverage limits on the declaration pages and there was no indication or




                                                        11
       allegations that the amounts of the coverage limits were ambiguous. As such, plaintiffs should

       have known of the policy limits upon receiving the policies.

¶ 37          We do not reach the issue of whether plaintiffs’ failure to read the policy was an absolute

       bar to recovery or was merely some evidence of contributory negligence because we do not

       reach the merits of this case. See Perelman, 298 Ill. App. 3d at 1013 (finding “that the trial court

       erred in holding as a matter of law that plaintiff had a duty to “ ‘realize what’s in the policy and

       what is not’ regardless of ‘whether [plaintiff] is suing the broker or the insurance company’ ”).

       Instead, for statute of limitations purposes, we must determine when the plaintiffs should be

       charged with knowledge of the deficient coverage limits. Based upon the facts of this case,

       plaintiffs should have known of the deficient coverage limits upon receiving the policies where

       there was no claim of an ambiguity in the declaration of the coverage limits.

¶ 38                          III. Claim Barred by the Statute of Limitation

¶ 39          Finally on appeal, plaintiffs argue the trial court’s holding that plaintiffs’ claims

       regarding defendants’ failure to procure sufficient coverage were barred by the statute of

       limitations was erroneous as a matter of law. Plaintiffs argue they were not aware that the Erie

       polices had substantially lower coverage limits than the plaintiffs had directed defendants to

       procure until after the fire on September 2, 2011, and that under the “discovery rule,” their

       claims were timely. Plaintiffs argue that there was a genuine issue of material fact of whether the

       plaintiffs knew or should have known of the policies’ limits upon receiving the policies or at the

       time they claimed to have learned of the policies’ limits after the fire, so as to preclude a

       summary judgment.

¶ 40          As discussed above, where the plaintiffs applied for certain policy coverage limits,

       received a policy reflecting those coverage limits, and renewed that policy multiple times, we


                                                        12
       hold that the insured should have known of the coverage limits upon receipt of the policies,

       which included declaration pages that specified the coverage limits. See Babiarz, 2016 IL App

       (1st) 150988, ¶ 43 (plaintiffs have an affirmative duty to review the terms of the new policy

       issued to them); Perelman, 298 Ill. App. 3d at 1011 (an insured is not excused from knowing the

       contents of an insurance policy where there are no allegations that it was ambiguous). Plaintiffs

       argue that their failure to read the policies would not have precluded their claims as a matter of

       law because a fiduciary relationship existed between them and defendants. See Perelman, 298
Ill. App. 3d at 1011-12 (where a fiduciary relationship exists, failure to read an insurance policy

       does not prevent a claim as a matter of law). As discussed above, the defendants’ fiduciary duty

       and the issue of whether a party was negligent or contributory negligent go to the merits of

       plaintiffs’ claims. However, for the purpose of determining when the plaintiffs’ claims accrued,

       we find plaintiffs knew or should have known of the coverage limits upon receiving the policies.

       Thus, we affirm the trial court’s grant of summary judgment in favor of defendants.

¶ 41                                             CONCLUSION

¶ 42          The judgment of the circuit court of Kankakee County is affirmed.

¶ 43          Affirmed.




                                                        13